Citation Nr: 0525832	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-00 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis, to 
include as secondary to the veteran's service-connected heart 
disorder.

3.  Entitlement to an increased evaluation for service-
connected rheumatic heart disease with mitral insufficiency 
but without cardiac hypertrophy, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1945 to 
November 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on August 23, 2005, was granted by 
the Board on August 30, 2005 for good cause.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

The issues of entitlement to service connection for 
arthritis, to include as secondary to the veteran's service-
connected heart disorder, and entitlement to an increased 
evaluation for service-connected rheumatic heart disease with 
mitral insufficiency but without cardiac hypertrophy are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

Service connection has been in effect for hypertension since 
May 1947.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is dismissed.  38 U.S.C.A. §§ 511(a), 7104(a) 
(West 2002); 38 C.F.R. § 20.101(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1946 rating decision granted entitlement to 
service connection for rheumatic heart disease and assigned a 
50 percent evaluation, effective November 6, 1946, as a 
convalescent rating.  A March 1947 rating decision separated 
the 


veteran's service-connected disabilities included under 
rheumatic heart disease into rheumatic heart disease, 
hypertensive heart disease, and anxiety neurosis.  A 30 
percent evaluation was assigned for rheumatic heart disease 
and separate 10 percent evaluations were assigned for 
hypertensive heart disease and anxiety neurosis; each of 
these ratings was effective May 3, 1947.  A February 1950 
rating decision redesignated the veteran's service-connected 
rheumatic heart disease as sinus tachycardia and reduced the 
evaluation from 30 percent to 10 percent, and reduced the 
evaluation for hypertensive vascular disease from 10 percent 
to a noncompensable evaluation; the reductions were effective 
April 7, 1950.  In a May 1950 rating decision, the veteran's 
sinus tachycardia was redesignated as rheumatic heart disease 
with mitral insufficiency but without cardiac hypertrophy.  
Although the veteran's service-connected hypertensive 
vascular disease was not listed as a service-connected 
disability in an April 2003 rating decision, which is the 
only rating decision on file after 1950, there is no evidence 
on file that service connection for hypertensive vascular 
disease has been severed.  Consequently, service connection 
is currently in effect for hypertension.

Because service connection is already in effect for 
hypertensive vascular disease, there is not a question or 
controversy with respect to the issue of entitlement to 
service connection for hypertension.  38 U.S.C.A. §§ 511, 
7104; 38 C.F.R. § 20.101.  Therefore, the issue of 
entitlement to service connection for hypertension is moot; 
and the Board may not exercise jurisdiction over this issue.  
Green v. West, 11 Vet. App. 472, 476 (1998).  


ORDER

The claim of entitlement to service connection for 
hypertension is dismissed.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, no letter has been sent from the RO to the 
veteran discussing either the evidence needed to substantiate 
the claim of entitlement to service connection for arthritis, 
to include as secondary to the veteran's service-connected 
heart disorder, or the evidence to be provided by VA and by 
the veteran on this issue.  Consequently, there is no notice 
of the evidentiary requirements on this issue.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time on the 
issue of entitlement to service connection for arthritis, to 
include as secondary to the veteran's service-connected heart 
disorder.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board is no longer in a position to remedy the 
procedural deficiency on its own.  

Although the veteran was provided VA examinations in 2002 and 
2003 to evaluate his service-connected heart disorder, the 
Board finds these examinations inadequate for rating 
purposes.  The examination reports do not address the 
applicable rating criteria for the assignment of a higher 
disability rating, and therefore is incomplete.  The 
examination reports contain no discussion of the workload of 
metabolic equivalents resulting in dyspnea, fatigue, angina, 
dizziness, or syncope -- an explicit criterion in the rating 
code under which the veteran's heart disorder is evaluated.  
See 38 C.F.R. § 4.104, Diagnostic Code 7000 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, an additional VA examination is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim for entitlement to increased ratings 
for the veteran's service-connected heart disorder can be 
made.  38 C.F.R. §§ 3.326, 3.327 (2004).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for his service 
connected rheumatic heart disease with 
mitral insufficiency but without cardiac 
hypertrophy since March 2003.  After 
securing any appropriate consent from 
the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating his claim for service 
connection for arthritis, to include as 
secondary to service-connected rheumatic 
heart disease with mitral insufficiency 
but without cardiac hypertrophy.  

4.  The RO must schedule the veteran for 
a VA cardiology examination to determine 
the current nature and severity of his 
service-connected rheumatic heart 
disease.  All pertinent symptomatology 
and findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
report whether there is current evidence 
of congestive heart failure, or whether 
there has been evidence of such failure 
since 2001.  The examiner also must 
address at what level of metabolic 
equivalents (METS) the veteran 
experiences dyspnea, fatigue, angina, 
dizziness or syncope.  If a treadmill 
test cannot be done for medical reasons, 
that fact must be documented on the 
examination report and the examiner's 
estimation of the level of activity, 
expressed in METS and supported by 
examples of specific activities, such as 
slow stair climbing or shoveling snow, 
that result in cardiac symptoms is 
acceptable.  The examiner must state 
whether there is evidence of left 
ventricular dysfunction, and report the 
veteran's 


current ejection fraction.  Evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray must be reported.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO must then 
readjudicate the veteran's claims of 
entitlement to service connection for 
arthritis, to include as due to the 
veteran's service-connected heart 
disorder and for an increased evaluation 
for his service-connected rheumatic 
heart disease based on all relevant 
evidence on file.  If any benefit 
remains denied, the RO must provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 78 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


